Crowniiart, J.
(dissenting). By statute railroads are required to furnish shippers adequate service, and the Railroad Commission is given direct statutory supervision over rates and service of intrastate railroads and their business, and to issue orders accordingly (ch. 87, Stats.). It has been held that a spur track built by a railroad company and used as such becomes incorporated into the general property of the railroad and is as much a part of its system as the main line. Union Lime Co. v. Railroad Comm. 144 Wis. 523, 129 N. W. 605. Hence it follows that the Railroad Commission had jurisdiction to order service on the spur track in question and for that purpose to order the track restored. Whether or not such an order was reasonable is not the question here. The trial court denied the Commission jurisdiction to consider the matter. In this I think the trial court was in error..
I therefore dissent, moved thereto by an appreciation of the great importance to the public of a liberal construction of the statutes giving the Commission power to regulate railroad rates and service in the public interest. I see nothing inconsistent with these propositions in the cases cited by the court.